Title: From George Washington to Alexander Hamilton, 15 May 1796
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Philadelphia 15th May 1796
          
          On this day week, I wrote you a letter on the subject of the information received from G—— M——, and put it with some other Papers respecting the case of Mr De la Fayette, under cover to Mr Jay: to whom also I had occasion to write. But in my hurry (making up the dispatches for the Post Office next morning) I forgot to give it a Superscription; of course it had to return from N: York for one, & to encounter all the delay occasioned thereby, before it could reach your hands.
          Since then, I have been favored with your letter of the 10th instt; & enclose (in its rough State) the paper mentioned therein, with some alteration in the first page (since you saw it) relative to the reference at foot. Having no copy by me (except of the quoted part)—nor the notes from wch it was drawn, I beg leave to recommend the draught now sent, to your particular attention.
          Even if you should think it best to throw the whole into a different form, let me request, notwithstanding, that my draught may be returned to me (along with yours) with such amendments & corrections, as to render it as perfect as the formation is susceptible of; curtailed, if too verbose; and relieved of all tautology, not necessary to enforce the ideas in the original or quoted part. My wish is, that the whole may appear in the plain stile; and be handed to the public in an honest; unaffected; simple garb.
          It will be perceived from hence, that I am attached to the quotation. My reasons for it are, that as it is not only a fact that such

an Address was written, and on the point of being published, but known also to one or two of those characters who are now strongest, & foremost in the opposition to the Government; and consequently to the person Administering of it contrary to their views; the promulgation thereof, as an evidence that it was much against my inclination that I continued in Office, will cause it more readily to be believed, that I could have no view in extending the Powers of the Executive beyond the limits prescribed by the Constitution; and will serve to lessen, in the public estimation the pretensions of that Party to the patriotic zeal & watchfulness, on which they endeavor to build their own consequence at the expence of others, who have differed from them in sentiment. And besides, it may contribute to blunt, if it does not turn aside, some of the shafts which it may be presumed will be aimed at my annunciation of this event; among which conviction of fallen popularity, and despair of being re-elected, will be levelled at me with dexterity & keeness.
          Having struck out the reference to a particular character in the first page of the Address, I have less (if any) objection to expunging those words which are contained within parenthesis’s in pages 5, 7 & 8 in the quoted part, and those in the 18th page of what follows. Nor to the discarding the egotism (however just they may be) if you think them liable to fair criticism, and that they had better be omitted; notwithstanding some of them relate facts which are but little known to the Community.
          My object has been, and must continue to be, to avoid personalities; allusions to particular measures, which may appear pointed; and to expressions which could not fail to draw upon me attacks which I should wish to avoid, and might not find agreeable to repel.
          As there will be another Session of Congress before the Political existence of the present House of Representatives, or my own, will constitutionally expire, it was not my design to say a word to the Legislature on this subject; but to withhold the promulgation of my intention until the period, when it shall become indispensably necessary for the information of the Electors, previous to the Election (which, this year, will be delayed until the 7th of December). This makes it a little difficult, and uncertain what to say, so long beforehand, on the part marked with a pencil in the last paragraph of the 2d page.
          
          All these ideas, and observations are confined, as you will readily perceive, to my draft of the valedictory Address. If you form one anew, it will, of course, assume such a shape as you may be disposed to give it, predicated upon the Sentiments contained in the enclosed Paper.
          With respect to the Gentleman you have mentioned as Successor to Mr P—— there can be no doubt of his abilities, nor in my mind is there any of his fitness. But you know as well as I, what has been said of his political sentiments, with respect to another form of Government; and from thence, can be at no loss to guess at the Interpretation which would be given to the nomination of him. However, the subject shall have due consideration; but a previous resignation would, in my opinion, carry with it too much the appearance of Concert; and would have a bad, rather than a good effect. Always, & sincerely I am Yours
          
            Go: Washington
          
        